                   Case 1:19-cv-00683-CRC Document 1-11 Filed 03/11/19 Page 1 of 2
                                                                                                     28 USC 1608 Summons
                                                                                                     12/11




                                          UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF COLUMBIA


        ConocoPhillips Petrozuata B.V. et al.,
                                                           )
                          Plaintiff                        )
                                                           )
                  v.                                       )               Civil Action No.
         Bolivarian Republic Of Venezuela,                 )
                                                           )
                          Defendant                        )



                                           SUMMONS IN A CIVIL ACTION

To:      (Defendant’s name and address)
                                          Ministerio del Poder Popular para Relaciones Exteriores,
                                          Oficina de Relaciones Consulares,
                                          Avenida Urdaneta,
                                          Esquina de “Carmelitas” a “Puente Llaguno,”
                                          Edificio anexo a la Torre “MRE,”
                                          Caracas, 1010, Venezuela
         A lawsuit has been filed against you.

        Within 60 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
                        Elliot Friedman
                        Freshfields Bruckhaus Deringer US LLP,
                        601 Lexington Avenue, 31st Floor
                        New York, NY 10022
                        USA




      If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                                   ANGELA D. CAESAR, CLERK OF COURT



Date:
                                                                           Signature of Clerk or Deputy Clerk
                      Case 1:19-cv-00683-CRC Document 1-11 Filed 03/11/19 Page 2 of 2
 86&  6XPPRQV  3DJH 

&LYLO $FWLRQ 1R

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          7KLV VXPPRQV IRU (name of individual and title, if any)
ZDV UHFHLYHG E\ PH RQ (date)                                        

          u , SHUVRQDOO\ VHUYHG WKH VXPPRQV RQ WKH LQGLYLGXDO DW (place)
                                                                              RQ (date)                         RU

          u , OHIW WKH VXPPRQV DW WKH LQGLYLGXDO¶V UHVLGHQFH RU XVXDO SODFH RI DERGH ZLWK (name)
                                                            D SHUVRQ RI VXLWDEOH DJH DQG GLVFUHWLRQ ZKR UHVLGHV WKHUH
          RQ (date)                            DQG PDLOHG D FRS\ WR WKH LQGLYLGXDO¶V ODVW NQRZQ DGGUHVV RU

          u , VHUYHG WKH VXPPRQV RQ (name of individual)                                                                   ZKR LV
           GHVLJQDWHG E\ ODZ WR DFFHSW VHUYLFH RI SURFHVV RQ EHKDOI RI (name of organization)
                                                                              RQ (date)                         RU

          u , UHWXUQHG WKH VXPPRQV XQH[HFXWHG EHFDXVH                                                                         RU

          u 2WKHU (specify):
                                                                                                                                     


          0\ IHHV DUH                         IRU WUDYHO DQG                    IRU VHUYLFHV IRU D WRWDO RI          0.00           


          , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKLV LQIRUPDWLRQ LV WUXH


'DWH
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                      Server’s address

$GGLWLRQDO LQIRUPDWLRQ UHJDUGLQJ DWWHPSWHG VHUYLFH HWF
